Title: To Thomas Jefferson from William Knight, 14 May 1806
From: Knight, William
To: Jefferson, Thomas


                        
                            Sir,
                            14th May 1806 Monongalia County Via.
                        
                        Perhaps you may think it strange, that one who is entirely unacquainted (personnally) with you, should thus
                            trouble you with a letter: for it is impossible for any Sovereign or Ruler of a Nation to be acquainted with each
                            individual Subject; and as I am placed in a humble, and You in an elevated station of life, I have taken this method of
                            forming an acquaintance with and expressing my esteem for You. my knowledge of You is gain’d by information, and by that
                            same Channel my acquaintance with they Virtues of your Noble Character are acquired; I am unable to express or describe the
                            fine feelings and Sensations which inspire my breast, for the blessings of Liberty and equal Justice which we do enjoy,
                            & which shine so conspicuously under the present Administration. after ascending they effusions of a grateful heart to
                            the Supreme Being, I acknowledge our Country is in a great degree indebted to Him that fills the Executive department, for
                            the smiling Liberty and defence of Commerce which we possess. I have frequently made observations on the imperfection and
                            depravity of man which according to Authentic History is verifyed in the case of Princes who were endow’d by nature & art
                            with the most bright and shining talents but were devoid of they principles of mercy and of doing equal Justice to their
                            subjects and Constituents and tyrannized over the greater number of them with oppression and cruelty, rendering their
                            power absolute and unlimited. and indeed if we consider the various talents and modes of excellance of which man is
                            capable, we shall acknowledge that neither all, nor any considerable number of them, have ever been found united in any
                            one Individual. were it possible that all the fine talents and excellencies of nature & art penetration and
                            comprehension were combined in any one individual, yet if He was void of Phylanthrophy, (that fine principle so requisite
                            in every Prince) He would be an improper person to govern a People. the Illustrious Person I am now addressing, I am
                            conscious detests flattery and adulation, which Principle I also am incapable of exercising, and on the present as well as
                            every other occasion my observations are real and sincere: according to the best and general information the great and
                            Patriotic Personage who Presides over the United States possess’s as many and perhaps more of the above-mentioned
                            abilities than any other Person in the present age but more than this those abilities are blended with that noble
                            Sentiment Phylanthropy by which Principle the most renown’d Character aims at the general welfare of each Individual
                            Citizen or Subject; and renders him complete and fit to govern.   but Mr. Jefferson well knows that like other great men, He
                            was not entirely exempt from envy at the time of his introduction, to fill the Presidential chair; for many of our
                            Politicians (as they call themselves) and Editors of News-papers probagated and publish’d a great many Calumnies which were the
                            fruits of envy and prejudice. in they years of 1800 & 1801 what broils and contentions then existed between the two
                            parties? but the Session of Congress in the early part of 1801 prov’d decisive in favour of the Republicans and they have
                            held the ascendancy ever since, for at that period our noble President was elected and appointed to occupy the Executive
                            then the tempestous storm and the noisy and jarring elements of contention and division on Politics, seem’d gradually to
                            subside, and our Political Atmosphere now enjoys a mildness and serenity a peace and tranquility which no other Nation
                            enjoys; for the division subsiding, both parties have mingled and cemented together: in one mass. and such traits of Public
                            good has taken place under the present Administration as was never before perform’d, in the same time, under any
                            Government; amongst which are the acquisition of Louisiana. the abolishment of the excise duty and direct tax.—the
                            encouragement of a tour to the West which is now performing by a number of brave Adventurers, on whose return we shall receive
                            an accurate measurement of the Missoura River with a correct account of the adjacent Country’s and from the Source of the
                            Missouri to the Western or Pacific Ocean. Surely it must be entertaining and Interesting to every man of Reason to receive
                            correct information with regard to the bounds and extent of his Country together with the soil and Natural produce animals
                            and inhabitants.—and the preparations for defence of our commerce against the encroachments of the Spaniards. (however it
                            was proposed in the Presidents Message.)   when I take a view of other Country’s and compare them with that of our own, I
                            find the Contrast to be exceeding great; when I compare the troubles and miseries of Germany (which is now or has lately
                            been the Theatre of War, the powerful and terrible Armies of the French making havock and devastation therein. Other
                            Countries are either Immersed in war or crush’d by slavery and Oppression,) with our own Tranquil Country where joyous
                            peace doth reign, and the verdant and smiling leaves of the tall tree of Liberty covers our extensive land, I address the
                            all-wise Creator with themes of thankfulness for my birth being in a land of Liberty. I suppose, from the Treaty of peace
                            with Tripoli to this time our Country is at peace or amity with all nations of the World: but different reports and
                            rumours are in circulation, of certain existing differences between the United States, and Spain, which are most likely
                            ultimately to lead to war. it is an important truth that every Nation should stand in defence of the rights and liberties
                            of the different persons who compose it, and also to support that consequence and respect which entitles it to a proper
                            Rank among other Nations. though peace with other Powers is good National Policy, while it can be supported without loss
                            or disgrace; though War be destructive and calamitous generally on both sides, ought to be preferred to slavery,
                            oppression, or disgrace. and as Spain and some other Powers of Europe, through their subjects having committed
                            depredations on our Citizens and Commerce. if they do not make just compensations, and settle those differences amicably,
                            they should be compell’d to lose and suffer Infinitely more by the bravery of our soldiers and force of our arms. but I
                            must observe that were our Legislative or Executive to declare war against several of the most Prominent Powers of Europe,
                            it would prove disadvantageous to  Commerce at first, or till our infant
                            Navy should  itself and become formidable, for many of our valuable
                            Articles are imported from Europe of which salt is the most necessary. but I hope the aggreeable and harmonizing bands of
                            Pacification and friendship, will still exist between our own and all other Nations; and the best methods and means will
                            be exercis’d by our Patriotic and Sagacious Politicians (in office) to strengthen and preserve those ties of peace. in
                            this Epistle I know there is a great deal of imperfection the head that dictates and the hand that traces those lines being
                            engaged in the hurry and throng of business, there is an incoherence in the different parts, and the lines are badly
                            scribbled, I have not expatiated in a flow’ryy manner the different topics, nor used fine Rhetorical figures in this letter,
                            but I hope you will excuse those imperfections as they proceed from and are combined with a real and sincere mind,
                            unaffected either by flattery or insanity. this is a small tribute of respect as I am not in affluent Circumstances. Long
                            may you occupy the Executive.
                        
                            William Knight
                     
                            
                        
                    
                     29th May, 1806
                     PS. Since I wrote the above Letter, I have received Information of the British Squadron blockading the port
                            and harbour of Newyork, and committing barbarous aggressions on our Commercial Citizens, such repeated insults and injuries, is no less than lawless plundering, as I doubt those
                            tyrannical officers have received no such instructions from their Government, or the Lords of the Admiralty. may Justice
                            come home upon the perpetrators of robbery and wrong
                        In the letter to which this is annex’d as a post-script in speaking of the many good and auspicious
                            occurrences of the present Administration, I omitted speaking on the restoration of Peace on the Coast of Barbary and
                            Medetirranean Sea. I was too concise in relating the many great advantages in the attainment of Louisiania. I shall esteem
                            it a favour if you would take the trouble to write to one of your dutiful sons in the West.
                  
                  
                            Wm. Knight
                     
                            
                        
               